Citation Nr: 0630210	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right leg, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for chronic venous 
insufficiency of the right lower leg, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for an increased rating for residuals of a 
gunshot wound to the lower right leg, and for chronic venous 
insufficiency of the right lower leg, each currently rated as 
10 percent disabling.  In September 2003, the veteran 
testified before the Board at a hearing that was held at the 
RO.  In September 2004, the Board remanded the claims for 
additional development.


FINDINGS OF FACT

1.  The residuals of a gunshot wound to the veteran's right 
leg (posterior and lateral muscles) are manifested by 
subjective complaints of pain, fatigue, and loss of strength, 
particularly upon prolonged walking or standing.  Objective 
manifestations include mild loss of fascia, mild loss of 
muscle substance, and decreased endurance, but no loss of 
strength.  There is no evidence of intermuscular scarring, 
adhesion to the bone, impairment of muscle tonus, or muscle 
herniation.  These manifestations amount to no more than 
moderate muscle injury.

2.  The veteran's chronic venous insufficiency of the right 
lower extremity is manifested by intermittent edema, and 
aching and fatigue in the leg after prolonged walking or 
standing, with symptoms significantly relieved by elevation 
of the right leg or compression hosiery.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a gunshot wound to the right leg 
(posterior and lateral muscles) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.56, 4.73, Diagnostic Code (DC) 5311 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for chronic venous insufficiency of the right lower 
extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104 DC 7121 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran contends that he is entitled to an increased 
rating for both his residuals of a gunshot wound and his 
chronic venous insufficiency of the right lower extremity.  
The Board will address these claims in turn.

A.  Residuals of a Gunshot Wound

The veteran's service medical records reveal that he 
sustained a through and through bullet wound to the right 
posterior calf in May 1967.  Initial debridement was 
performed with no evidence of damage to the neurovascular 
structures other than a partial transient right foot drop.  A 
split thickness skin graft was taken from the right posterior 
thigh and applied to the right calf wound.  In June 1967, the 
area of the skin graft had healed satisfactorily.  The 
veteran had no residual incapacity; the very minimal weakness 
of the right lower leg had resolved.  

The veteran's residuals of a gunshot wound to the right leg 
have been rated as 10 percent disabling under DC 5311, which 
pertains to injuries of Muscle Group XI.  38 C.F.R. § 4.73, 
DC 5311.  Muscle Group XI encompasses the posterior and 
lateral crural muscles and the muscles of the calf.  The 
functions of these muscles include propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  Id.  Under this 
diagnostic code, a 10 percent rating is warranted if 
impairment of this muscle groups is moderate; a 20 percent 
rating is warranted if impairment of this muscle group is 
moderately severe; and a 30 percent rating is warranted if it 
is severe.  Id.

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate muscle 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  Objective 
findings of a moderate muscle disability include entrance and 
(if present) exit scars, small or linear, indicative of short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to sound side.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle wound is a through and through or 
deep penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A history consistent with this type of injury 
should include hospitalization for a prolonged period of 
treatment of the wound, with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination and uncertainty of 
movement, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups.  Objective 
findings would also include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

VA treatment records dated from April 2002 to December 2006 
show that the veteran periodically complained of pain, 
weakness, and fatigue associated with his service-connected 
residuals of a gunshot wound.  Physical examination revealed 
decreased sensation to light touch, normal sensation to heat 
and cold, a well-healed scar, and decreased flexibility.  
Treatment records for this period do not show evidence of 
weakness, prolonged infection, sloughing of soft parts, 
intermuscular scarring, loss of deep fascia, muscle 
substance, or muscle tone.

On examination conducted on behalf of VA in July 2002, the 
veteran complained of pain, loss of strength, and fatigue.  
He reported that his symptoms bothered him most with 
prolonged walking, standing, or driving.  Physical 
examination revealed a well-healed and well-circumscribed 
circular patch at the distal end of the gastrocnemius muscle.  
There was no apparent intermuscular scarring or adhesion to 
the bone.  Palpation of the muscle revealed mild loss of 
fascia and mild loss of muscle substance, but there was no 
impairment of the muscle tonus or signs of muscle herniation.  
Testing of muscle strength revealed a muscle strength of 5/5, 
or full strength.  There was a suggestion of lower endurance 
on the right side due to reduced muscle mass and pain.  The 
muscle injury was noted to have not involved tendon, bone, 
joint, or nerve damage.  The veteran was able to perform a 
toe stand and had normal flexion of the gastrocnemius muscle.  
His gait was noted to be normal; he had no limited function 
of standing or walking.

The objective findings of record are not indicative of any 
more than a moderate muscle injury.  There are no objective 
findings of loss of muscle function of the right lower 
extremity, of a through and through or deep penetrating wound 
by a small high-velocity or low-velocity missile, with 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  There is no evidence of a track of a 
missile through one or more muscle groups with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
While decreased endurance was noted on examination in July 
2002, there was no evidence of loss of strength or other 
impairment aside from fatigue.  The Board thus finds that a 
rating in excess of 10 percent is not warranted under DC 
5311.

Because DC 5311 does not contemplate limitation of motion 
based upon a joint abnormality (as opposed to limitation of 
motion based upon a muscle injury), 38 C.F.R. §§ 4.40 and 
4.45 are not applicable.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Moreover, symptoms such as weakness, loss of power, fatigue, 
pain, etc., are specifically contemplated by DC 5311.

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).


B.  Venous Insufficiency

The veteran is currently in receipt of a 10 percent rating 
for chronic venous insufficiency under DC 7121.  38 C.F.R. § 
4.104 (2006).  Diagnostic Code 7121 provides that post-
phlebitic syndrome of any etiology is rated as 10 percent 
disabling for intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation or compression hosiery.  
A 20 percent rating is warranted for persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  Finally, a 100 percent 
rating is assigned for massive board-like edema, with 
constant pain at rest.  38 C.F.R. § 4.104, DC 7121.

VA treatment records dated from April 2002 to December 2006 
show that the veteran periodically complained of pain, 
swelling, itching, bruises, and sores associated with his 
chronic venous insufficiency of the right lower extremity.  
He reported that his symptoms worsened with weightbearing or 
prolonged standing.  Examination of his right lower extremity 
consistently revealed palpable pedal pulses, decreased 
sensation to light touch, and intact sensation to heat and 
cold.  Edema was present intermittently.  There were no 
ulcerations, stasis pigmentation or eczema noted.  He wears 
compression hosiery for the alleviation of these symptoms, 
with good results.  Treatment records indicate that he was 
prescribed a steroidal cream for itching due to a rash, also 
with good results.

On examination conducted on behalf of VA in July 2002, the 
veteran complained of throbbing and burning in his right 
lower extremity, typically worse at night and after prolonged 
periods of walking and standing.  He reported that he wore 
compression hosiery for bulging veins in his right leg.  
Physical examination revealed no evidence of Raynaud's 
syndrome, no evidence of angioneurotic edema, nor evidence of 
erythromelalgia.  There were no ulcerations, stasis 
pigmentation or eczema noted.   Peripheral pulses were 
palpable and present, equal on both the right and left lower 
extremity.

The Board finds that the veteran is not entitled to an 
increased rating of 20 percent for his chronic venous 
insufficiency.  On VA examination and in treatment records 
dated from April 2002 to December 2006, the veteran is noted 
to have edema of the right lower extremity only 
intermittently.  While he does complain of pain and swelling 
that is typically worse at night and after prolonged periods 
of walking and standing, the veteran has indicated, in 
treatment records and in testimony before the Board, that his 
symptoms are significantly alleviated by elevation of the 
right lower extremity and by wearing compression hosiery.  
Additionally, while the veteran has complained of itching, 
this appears to have been associated with a rash; he has not 
been diagnosed with eczema, and there is no evidence of 
stasis pigmentation.  Despite complaints of sores in 
September 2003 testimony before the Board, there is no 
evidence of ulcerations.  In order to be entitled to the 
assignment of a rating higher than 10 percent for chronic 
venous insufficiency of the right lower extremity, there must 
be evidence of persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema. Because such is not demonstrated 
here, an increased rating of 20 percent is not warranted.

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In May 2002, and several times thereafter (including a 
September 2004 letter sent pursuant to the Board's September 
2004 remand instructions), VA provided Pelegrini-compliant 
notice to the veteran with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with a March 2006 re-adjudication of the claims by 
the RO subsequent to receipt of the required notice.  

VA has also, in a May 2006 letter, provided the requisite 
notification regarding disability ratings and effective dates 
of any award.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claim for an increased 
rating. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for residuals of a gunshot 
wound to the right leg is denied.

A rating in excess of 10 percent for chronic venous 
insufficiency of the right lower leg is denied.


____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


